                                                                  1

                                                                  2
                                                                                                        UNITED STATES DISTRICT COURT
                                                                  3
                                                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                                                  4

                                                                  5   MERCURY CASUALTY COMPANY OF                        Case No.: 18-CV-6221 YGR
                                                                      AMERICA, As Subrogee Of Herman G. Boose,
                                                                  6                                                      ORDER CONTINUING HEARING ON ORDER
                                                                                   Plaintiff,                            TO SHOW CAUSE
                                                                  7
                                                                             vs.
                                                                  8
                                                                      BROAN-NUTONE, LLC, a Delaware
                                                                  9   corporation, et al,
                                                                 10                 Defendants.
                                                                 11
                                                                             TO KRSTO MIJANOVIC, PARTIES, AND COUNSEL OF RECORD:
                                                                 12
                                                                             The Court has reviewed and considered Mr. Mijanovic’s written response to the Order to
                               Northern District of California
United States District Court




                                                                 13
                                                                      Show Cause issued February 7, 2019 (Dkt. No. 22) and is not fully satisfied with the response.
                                                                 14
                                                                             First, the Order to Show Cause focused solely on conduct by Mr. Mijanovic, as lead counsel,
                                                                 15
                                                                      not the firm generally. Second, the response entirely ignores the requirement that counsel appear
                                                                 16
                                                                      prepared to address all matters relative to the case in a substantive manner. The transcript reflects
                                                                 17

                                                                 18
                                                                      that associate counsel could not so do; nor was she able to do so given her last-minute placement on

                                                                 19
                                                                      the case. Third, while the circumstances surrounding the unexpected departure of counsel created

                                                                 20   part of the problem, Mr. Mijanovic’s disingenuous attempt to side-step responsibility and justify his

                                                                 21   conduct by ignoring key portions of the requirement quoted in the order strains credulity. Mr.

                                                                 22   Mijanovic should understand this Court holds integrity and honesty in high regard. Further, the

                                                                 23   Court understands the realities of practice sometimes result in mistakes. However, it will also

                                                                 24   sanction dishonesty, deflection, and misguided attempts to mislead the Court. Further, counsel fails

                                                                 25   to recognize that by failing to comply with the rules, the Court and plaintiff were unable to have a

                                                                 26   substantive discussion with the defense about the case.
                                                                 27          Accordingly, the Court is inclined to impose the sanction of $250.00 on Mr. Mijanovic
                                                                 28   himself for violating the Court’s Standing Order but will provide him one last opportunity to set
                                                                  1   forth an adequate response. The hearing on this Order to Show Cause is CONTINUED from February
                                                                  2   22, 2019, to Friday, March 1, 2019, on the Court’s 9:01a.m. Calendar, in the Federal Courthouse,
                                                                  3   1301 Clay Street, Oakland, California, in Courtroom 1.
                                                                  4          By no later than Friday, February 22, 2019, counsel KRSTO MIJANOVIC may file a
                                                                  5   supplemental written response to this Order to Show Cause. If the Court is satisfied with the
                                                                  6   response, it may vacate the hearing on the Order to Show Cause. Otherwise, KRSTO MIJANOVIC
                                                                  7   must personally appear at the hearing. Neither a special appearance nor a telephonic appearance will
                                                                  8   be permitted. Failure to file a written response or to appear personally will be deemed an admission
                                                                  9   that the imposition of monetary sanctions is appropriate.
                                                                 10          IT IS SO ORDERED.
                                                                 11   Date: February 15, 2019
                                                                                                                             ____________________________________
                                                                 12
                                                                                                                                   YVONNE GONZALEZ ROGERS
                                                                 13                                                           UNITED STATES DISTRICT COURT JUDGE
                               Northern District of California
United States District Court




                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28



                                                                                                                         2
